Citation Nr: 0107831	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  95-23 134	)	DATE
	)
)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.  

2.  Entitlement to service connection for varicose veins.  

3.  Entitlement to service connection for a back disorder 
other than thoracolumbar scoliosis.  

4.  Entitlement to service connection for right upper 
extremity shortening or lengthening.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION


The veteran had active service from June 1943 from November 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied service 
connection for hearing loss disability, varicose veins, a 
back disorder other than thoracolumbar scoliosis, and right 
upper extremity shortening or lengthening.  In September 
1995, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  In 
September 1996, the Board determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for hearing loss disability, varicose veins, a 
back disorder other than thoracolumbar scoliosis, and right 
upper extremity shortening or lengthening and denied the 
claims.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
1999, the Court affirmed the September 1996 Board decision.  
The veteran subsequently appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  The 
veteran died while his appeal was pending before the Federal 
Circuit.  In August 2000, the Federal Circuit remanded the 
veteran's appeal to the Court.  In November 2000, the Court 
withdrew its July 1999 decision; vacated the Board's 
September 1996 decision; and dismissed the appeal.  


FINDINGS OF FACT

2. The veteran had active service from July 1943 from 
November 1946.  

2. The Board was notified that the veteran died on May [redacted], 
2000.  

CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
veteran's claims following his death.  38 U.S.C.A. § 7104(a) 
(West Supp. 2000); 38 C.F.R. § 20.1302 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
instant appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
veteran's death.  Therefore, it must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).  


ORDER

The appeal is dismissed.



		
CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals

 




